Citation Nr: 0410563	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to an effective date earlier than April 19, 2001, for 
the grant of service connection for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to April 1972, 
and from February 1991 to May 1991, with additional service in the 
U. S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  The veteran was originally denied service connection for PTSD 
in October 1991.  He did not perfect an appeal and the decision 
became final.

2.  An application to reopen the claim of service connection for 
PTSD was denied in November 1999.  He did not perfect an appeal 
and the decision became final.

3.  Following the November 1999 denial, correspondence dated April 
4, 2001, was received from the veteran's treating psychiatrist 
that may be construed as a claim to reopen.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of April 4, 
2001, for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 
3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1964 to April 1972.  
He served in Vietnam from 1967 to 1968 and from 1970 to 1971.  His 
primary military occupational specialty was as a cook.

The veteran submitted his original claim for service connection 
for PTSD in July 1991.  On his VA form 21-526 the veteran 
indicated treatment for high blood pressure and PTSD at Duke 
University Medical Center (Duke) from 1976 until 1991.  However, 
on an accompanying statement the veteran reported that he first 
received treatment for PTSD at Duke in 1988/1989.

The veteran submitted records from Duke for the period August 1985 
to March 1987.  An August 1985 entry shows that the veteran had 
experienced difficulty in driving his car past large bodies of 
water.  He associated this with his duties in Vietnam.  The entry 
noted that the veteran did not want to be referred for evaluation 
by VA.  The veteran denied having any nightmares or living out 
some of his service in Vietnam in his dreams.  The impression was 
PTSD.  An entry in September 1986 shows that the veteran said he 
had sought help from VA but none was forthcoming.  A psychiatric 
evaluation was conducted in February 1987.  The veteran related 
having served two tours in Vietnam, the first from 1967 to 1968 
and the second from 1970 to 1971.  During his first tour he worked 
on a 100-foot tugboat.  He could not swim and was very afraid that 
he would drown.  He described having current problems of anxiety 
and panic attacks when being near large bodies of water.  The 
psychiatrist's impressions were anxiety reaction with development 
of panic attacks.  PTSD of delayed onset was to be ruled out.

The veteran also submitted copies of service medical records 
(SMRs) for the period from July 1988 to May 1991.  The majority of 
the records were dated in February 1991 and related to the 
veteran's recall to active duty in support of Operation Desert 
Storm.  The veteran was seen on a psychiatric consultation in 
early February 1991.  He was referred following questions 
regarding his past psychiatric history and the veteran's 
disclosure that he had been diagnosed with and treated for PTSD in 
the past.  The examiner provided an assessment of panic disorder.  
The veteran was afforded a quadrennial physical examination in 
February 1991.  The examiner noted a diagnosis of PTSD with 
treatment for the previous three years.  The veteran underwent 
psychological evaluation and testing in February 1991.  The 
veteran was also afforded a psychiatric consultation.  Diagnoses 
were panic disorder, noted to be validated by psychological 
testing, and possible history of PTSD. 

The veteran was afforded a neuropsychiatric examination in August 
1991.  The veteran related a history of being diagnosed with PTSD 
at Duke and being prescribed Xanax to treat his symptoms.  The 
examiner initially deferred a diagnosis pending the outcome of 
psychological testing.  The examiner later entered a diagnosis of 
generalized anxiety disorder.

The veteran was also afforded a VA psychological evaluation in 
September 1991.  The examiner noted that he had reviewed the 
veteran's records dating from August 1985, as well as his SMRs, 
and DD 214.  The examiner administered a battery of psychological 
assessment tests.  He noted that the test results did not suggest 
the presence of PTSD symptomatology that would be associated with 
the veteran's Vietnam experiences.  The psychologist provided an 
impression of anxiety disorder, not otherwise specified, and rule 
out panic disorder.

Service connection for a nervous disorder, to include PTSD, was 
denied in October 1991.  The basis for the denial was that there 
was no confirmed diagnosis of PTSD of record.  The rating decision 
noted the initial impression of PTSD in August 1985; however, the 
February 1987 Duke psychiatric examination, and the August 1991 
and September 1991 VA examinations all failed to find that the 
veteran exhibited symptoms sufficient to warrant a diagnosis of 
PTSD.  The veteran was provided notice of the October 1991 rating 
decision that same month.

In January 1992, the veteran requested a hearing at the RO in 
order to present additional evidence in support of his claim.  He 
was scheduled for the requested hearing in February 1992.  The 
veteran failed to report for his hearing.  He submitted nothing 
further in regard to this claim and the October 1991 rating 
decision consequently became final.  See 38 C.F.R. §§ 19.129, 
19.192 (1991) (an appeal must be initiated within one year; 
otherwise, the decision becomes final).  

In July 1997, the veteran submitted copies of employee medical 
records for the period September 1972 to November 1984.  The 
records were submitted in association with a claim of service 
connection for hypertension.  There was no mention of any type of 
psychiatric complaints or treatment in the records.

The veteran attempted to reopen his claim of service connection 
for PTSD in March 1998.  He submitted duplicate copies of the 
records from Duke.  The RO wrote to the veteran in April 1998 and 
requested that he provide additional evidence in support of his 
claim.  The veteran responded in June 1998 by listing his stressor 
of serving on the tugboat in Vietnam.

The veteran's application to reopen was denied in November 1999 on 
the basis that no new and material evidence had been submitted to 
reopen the claim.  38 C.F.R. § 3.156 (1999).  The veteran was 
provided notice of the rating action in December 1999.  He did not 
appeal and the decision became final.  38 C.F.R. §§ 20.302, 
20.1103 (1999).  

The veteran's SMRs and administrative records were associated with 
the claims file in January 2001.  The administrative records 
verified the veteran's military occupation specialty as a cook as 
well as his two tours in Vietnam in that capacity.  His service 
onboard the tugboat was also verified.  There was one entry dated 
in November 1967 which reported that the veteran was nervous about 
being on a boat because he could not swim.  No assessment or 
diagnosis was made at the time.  The veteran's March 1972 
separation physical examination was negative for any psychiatric 
complaints or findings.  Also contained in the records was a 
Reserve physical examination for the veteran dated in February 
1987.  The veteran reported no nervous problems or treatment for 
PTSD on his report of medical history even though he was being 
seen at Duke at that time.  The examination report noted no 
psychiatric complaints or findings.

A statement from M. Heine, M.D., dated April 4, 2001, was 
submitted.  Dr. Heine reported that he had treated the veteran 
since 1996, first in a Kaiser Permanente practice and then in 
private practice.  He noted that the veteran had carried diagnoses 
of panic disorder, anxiety, not otherwise specified, and PTSD 
related to service in Vietnam.  He said that, in reviewing the 
PTSD criteria, he was not sure that the veteran met all the 
criteria for the diagnosis but certainly seemed to meet most of 
the elements.  Dr. Heine recounted the veteran's symptoms of 
anxiety while driving, especially if driving over bridges or near 
large bodies of water.  He said that he felt that the veteran's 
anxiety symptoms and post-traumatic symptoms were directly related 
to the veteran's Vietnam experiences.

Included with the above statement were treatment records of Dr. 
Heine at Kaiser Permanente from May 1996 to November 1999 and 
private practice records from Psychiatric and Psychological 
Associates for the period from March 2000 to March 2001.  An entry 
dated in May 1996 noted that the veteran had a history of panic 
attacks with an onset of approximately 9 to 10 years earlier.  The 
first diagnosis of PTSD was made in November 1996. 

Dr. Heine submitted a statement in August 2001.  He said that he 
had reviewed the veteran's symptoms in detail and that they met 
all of the criteria for a diagnosis of PTSD.  He also said that 
the PTSD was related to the veteran's service in Vietnam.

The RO wrote to the veteran in January 2002.  The veteran was 
informed that his prior claim for service connection for PTSD had 
been previously denied because the evidence of record did not show 
that the condition was incurred in service.  He was further 
informed that the appeal period for the prior denial had expired 
and that the prior decision was now final.  The veteran was 
advised as to what evidence was necessary to reopen his claim.  
The letter further requested specific information from the veteran 
in regard to treatment, specific stressors, his current symptoms, 
work history, and statements from other people who knew the 
veteran.  He was also advised that the RO would assist him in 
obtaining any evidence that he identified.

The veteran responded to the RO's letter in April 2002.  He 
provided detailed information regarding his stressors, 
particularly his service on board a tugboat and his inability to 
swim.  He stated that he had had a nervous condition for the last 
15 years because of his service in Vietnam.

The veteran included a psychiatric report from E. W. Hoeper, M.D., 
dated in March 2002.  Dr. Hoeper provided diagnoses of chronic 
PTSD and chronic major depression.

The veteran was afforded a VA psychiatric examination in June 
2002.  The veteran described having a flashback in 1985 while 
driving over a bridge.  He said that this reminded him of Vietnam.  
He had later episodes when driving over bridges or near large 
bodies of water that caused him to panic.  The examiner noted the 
veteran's stressors of service in Vietnam on the tugboat.  He 
reported in detail the veteran's statements of his experiences 
while serving on the boat.  The examiner provided diagnoses of 
PTSD, generalized anxiety disorder, and panic disorder with 
agoraphobia. 

The veteran was granted service connection for PTSD and assigned a 
50 percent rating by way of a rating decision dated in August 
2002.  The effective date for service connection and a 50 percent 
rating was originally established as June 8, 2001.  This was the 
date that medical records were received in regard to the veteran's 
then pending claim for service connection for hypertension.

The veteran submitted a second psychiatric evaluation from Dr. 
Hoeper in September 2002.  The report provided no new information 
regarding the onset of the veteran's PTSD.

The veteran submitted his notice of disagreement in September 
2002.  He included a copy of a VA form 21-4138 that he submitted 
in March 1998 wherein he requested to reopen his claim for service 
connection for PTSD.  The veteran argued that, at the very least, 
he was entitled to the effective date of March 19, 1998, for 
service connection.

Associated with the claims file is a Report of Contact dated 
January 29, 2003.  The report noted that the statement from Dr. 
Heine was dated April 4, 2001, but was not date stamped as to when 
it was received at the RO.  It was further noted that a review of 
the claims file charge card showed that the file was routed to the 
RO appeal team on April 19, 2001.  The report stated that the 
August 2002 rating decision established the effective date as June 
8, 2001, as the date of claim.  The evidence from Dr. Heine was 
considered to be new and material evidence to reopen the claim for 
PTSD.  It was concluded that the effective date for service 
connection should be granted from April 19, 2001, the date first 
indicated that the claims file was charged out for review by the 
RO.

The RO issued a rating decision in January 2003 that increased the 
veteran's rating for his PTSD to 70 percent.  The effective date 
for service connection and the 70 percent rating was established 
as April 19, 2001.  The veteran was also granted entitlement to a 
total disability evaluation based on individual unemployability 
(TDIU).  The effective date for the grant of a TDIU rating was 
also April 19, 2001.

The veteran submitted a statement in March 2003.  The veteran 
noted that he had returned from Vietnam as shell-shocked and had 
had nightmares and flashbacks with depression.  He said he had not 
been treated until 1985.  The veteran noted that on April 11, 
1980, VA included the diagnostic code for PTSD in its regulations.  
He said that this was a liberalizing "issuance."  The veteran said 
that the facts of his case satisfied 38 U.S.C.A. § 5110(g) (West 
2002).  He also cited to McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997), Viglas v. Brown, 7 Vet. App. 
1 (1994), and Thomas v. Principi, No. 99-1988 (2001), as authority 
for entitlement to an effective date one year prior to the date 
that he had filed his claim.

The RO issued a statement of the case in April 2003.  The veteran 
was denied an earlier effective date for his service connection.  
The SOC provided the pertinent statutory and regulatory provisions 
regarding a change in the law or change in Department of Veterans 
Affairs issue.  The veteran was further informed that his claim 
for service connection for PTSD was originally denied in 1991 and 
again in November 1999.  Because he had not appealed those 
decisions they had become final.  The evidence from Dr. Heine, 
received in April 2001, was considered as new and material 
evidence to reopen the veteran's claim.  Finally, the veteran was 
informed that in order to be afforded the effect of the 
liberalizing change in the law he was required to have a diagnosis 
of PTSD on April 11, 1980.  The evidence of record clearly showed 
that the first diagnosis was not until August 1985.

The veteran submitted his substantive appeal in April 2003.  He 
again argued for an earlier effective date based on the change of 
the law in April 1980.  He cited to the Thomas case for the 
proposition that he did not need a diagnosis of PTSD on April 11, 
1980, to meet the requirements of 38 U.S.C.A. § 5110(g).

II.  Analysis

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection on a 
direct basis, shall be the day following separation from active 
service or the date entitlement arose if the claim is received 
within one year of separation from service; otherwise, the 
effective date shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2003).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim or 
date entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(1)(ii) (2003).  See Sears v. Principi, 16 Vet. App. 245, 
247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier 
v. Brown, 5 Vet. App.215 (1993).

The veteran was originally denied service connection for an 
acquired psychiatric disorder in October 1991.  He failed to 
perfect an appeal of that decision and it became final.  He 
submitted a request to reopen his claim in March 1998.  He was 
denied in November 1999.  He again failed to perfect an appeal and 
that decision also became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2003).  As such, new 
and material evidence was required to reopen the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

Applicable regulations provide that a claim may be either a formal 
or informal written communication "requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2003).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must 
be submitted in the form prescribed by the Secretary.  38 U.S.C.A. 
§ 5101(a) (West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits, and must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2003).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA medical 
report "does not establish an intent on the part of the veteran" 
to seek service connection for that disorder.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).

In this case, the evidence of record shows that the veteran was 
denied service connection for PTSD in October 1991 and failed to 
perfect an appeal of that decision.  He also attempted to reopen 
his claim in March 1998.  That claim was denied in November 1999.  
Again the veteran failed to appeal the decision and it became 
final.  As such, new and material evidence was required to reopen 
his claim for service connection for PTSD.

In regard to the veteran's most recent "claim" for service 
connection for PTSD, there is no single document from him wherein 
he specifically requested that his claim be reopened.  Rather, the 
earliest document of record is the statement from Dr. Heine, dated 
April 4, 2001.  The Board notes that the veteran had a concurrent 
claim for service connection for hypertension in appellate status 
at that time.  However, there were no submissions of medical 
records or statements from the veteran associated with the claims 
file from November 1999 to April 2001 that could possibly be 
construed as a claim.

The statement from Dr. Heine represents the earliest possible 
claim for service connection for PTSD in this case.  The RO 
inferred from this statement by Dr. Heine that the veteran desired 
to have his previously denied claim reopened, and the Board will 
do likewise.  While there is no date stamp to show when the 
statement was received at the RO, the Board finds that the veteran 
should be afforded the benefit of the doubt and the date of the 
document will be used as the date it was received as a claim.  As 
the veteran's claim involved new and material evidence, the 
effective date could not be established any earlier than the date 
of the claim to reopen.  See Sears, 16 Vet. App. at 247; see also 
Lapier, 5 Vet. App. at 216-17 (an award granted on a reopened 
claim may be not be effective prior to the date of receipt of the 
reopened claim).  Thus under Sears and Lapier, the earliest 
effective date to establish service connection is the date of 
claim; or, in this case, April 4, 2001.

The Board notes that the RO established a date of April 19, 2001, 
as the effective date for service connection.  This was based on a 
determination that this was the date the veteran's claims file was 
checked out.  This date is arbitrary and based on a supposition 
regarding the date of receipt.  The acknowledgement of the 
statement from Dr. Heine as a claim to reopen provides for a clear 
finding of the submission of a claim.  The further acknowledgement 
of the date of the document as the date of the claim represents 
the earliest possible date in favor of the veteran.  To that 
extent the veteran's claim for an earlier effective date of April 
4, 2001, is granted.

The veteran has also sought to establish entitlement to an earlier 
effective date based on a liberalizing change in the law from 
April 11, 1980.  The veteran refers to when the diagnosis of PTSD 
was added to the diagnostic criteria used to evaluate mental 
disorders for VA purposes.  Specifically, he argues that 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 require that he be 
afforded an earlier effective date of up to one year earlier as a 
result of the April 1980 change in the law.

The effective date provision of 38 U.S.C.A. § 5110(g) is as 
follows:

Subject to the provisions of section 5101 of this title, where 
compensation, dependency and indemnity compensation, or pension is 
awarded or increased pursuant to any Act or administrative issue, 
the effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no event 
shall such award or increase be retroactive for more than one year 
from the date of application therefor or the date of 
administrative determination of entitlement, whichever is earlier.

38 U.S.C.A. § 5110(g).

The provisions of 38 C.F.R. § 3.114 (2003) apply both to original 
and reopened claims.  Specifically, the effective dates of awards 
under 38 C.F.R. § 3.114 are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the request 
of a claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than one 
year after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to the 
date of receipt of such request.

38 C.F.R. § 3.114(a) (2003).

An opinion from VA's General Counsel holds that, as to claims for 
service connection for PTSD, an effective date prior to the date 
of claim cannot be assigned under 38 C.F.R. § 3.114(a) unless the 
claimant met all eligibility criteria for the liberalized benefit 
as of April 11, 1980, the effective date of the regulatory 
amendment adding the diagnostic code for PTSD, and such 
eligibility existed continuously from that date to the date of 
claim or administrative determination of entitlement.  See 
VAOPGCPREC 26-97.

In this case, the veteran first sought service connection for a 
psychiatric disorder, to include PTSD, in July 1991.  At that time 
he had received several diagnoses of PTSD as part of his care at 
Duke in 1985 and 1986.  He also had a detailed psychiatric review 
in February 1987 where PTSD was not definitely diagnosed, but 
needed to be ruled in or out.  The veteran had received an Army 
physical examination in 1987 where he denied any psychiatric 
problems and did not identify any treatment for psychiatric 
symptoms.  Upon questioning, while being processed for duty in 
support of Operation Desert Storm in February 1991, the veteran 
acknowledged past treatment for psychiatric symptoms, to include 
PTSD.  Psychiatric consultations provided a diagnosis of PTSD at 
that time.

The veteran was later afforded a VA neuropsychiatric examination 
in August 1991 where he was diagnosed with a generalized anxiety 
disorder.  A September 1991 psychological examination, to include 
testing, found that the veteran did not have PTSD.  

The records from Dr. Heine provide a diagnosis of PTSD related to 
the veteran's experiences in Vietnam, beginning in May 1996.  His 
statement of April 2001 was equivocal at that time as to whether 
the veteran actually met all of the criteria for a diagnosis of 
PTSD.  Later, in August 2001, Dr. Heine stated he was certain that 
the veteran's symptoms did satisfy the criteria for a diagnosis of 
PTSD.  The later reports from Dr. Hoeper and the June 2002 VA 
examination also provided diagnoses of PTSD.  

With respect to VAOPGCPREC 26-97, the veteran did not meet all of 
the eligibility criteria for the liberalized benefit on April 11, 
1980.  There is no medical evidence that he had developed PTSD as 
of April 11, 1980.  His first psychiatric complaints were 
addressed in August 1985.  The veteran has not provided any 
indication of any type of treatment or problems prior to that 
time.  Diagnoses between August 1985 and September 1991 varied 
between panic disorder, anxiety reaction, generalized anxiety 
disorder and PTSD, with both VA examiners from 1991 finding that 
the veteran did not have a diagnosis of PTSD.

The Board is cognizant of the veteran's argument that an earlier 
effective date is warranted because he believes that the change in 
regulation in April 1980 represents a liberalized benefit in his 
case.  The veteran has also cited to several Court cases in 
support of his contention.

The Thomas case, while addressing an earlier effective date for 
service connection for PSTD and the application of 38 U.S.C.A. § 
5110(g), 38 C.F.R. § 3.114(a); and VAOPGCPREC 26-97, is a 
memorandum decision from the Court and has no precedential, or 
binding, authority.  The Viglas decision related to the possible 
retroactive application of 38 C.F.R. § 3.313 in regard to 
establishing service connection for non-Hodgkin's lymphoma.  The 
analysis and holding in that case have no application in the 
instant case.

Finally, the McCay case dealt with an earlier effective date for 
service connection for a disorder related to exposure to 
herbicides and the issuance of a regulation in 1991 with a 
retroactive application from September 25, 1985.  The veteran was 
found to be entitled to an earlier effective date in that case.  
The basis for the decision was that the veteran was not required 
to meet the eligibility criteria as of the effective date of 1985 
because the regulation was not promulgated until 1991 and the 
veteran had already submitted his claim prior to the date of the 
change.  McCay, 9 Vet. App. at 188.  The Court also noted that, in 
order to receive a one year earlier effective date where there is 
a liberalizing law that is prospective, a claimant would have to 
meet the eligibility criteria from the date of the change.  Id. at 
187-188 (citing to Gold v. Brown, 7 Vet. App. 315 (1995)).  The 
liberalized law in the instant case was a prospective change.  
Thus, the veteran must have met the eligibility criteria as of the 
date of the change in law.

Service connection has been granted for PTSD in recognition of the 
fact that the veteran's psychiatric difficulties are related to 
his military service.  However, as noted above the veteran's 
submission to reopen his claim for service connection was dated 
April 4, 2001.  There was no evidence at that time, or since, that 
he had developed PTSD as of April 11, 1980, and continuously 
thereafter.  Based on such facts, the effective date of the grant 
of service connection for PTSD cannot be earlier than April 4, 
2001.  The provisions regarding applications to reopen previously 
denied claims control in this case.  38 C.F.R. § 3.400.

In so finding, the Board has considered the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 
475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has also 
issued final regulations to implement these statutory changes.  
See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no outstanding 
information or evidence needed to substantiate a claim in this 
case.  The veteran submitted evidence to reopen his claim for 
service connection in April 2001.  He was granted service 
connection for PTSD by way of a rating decision in August 2002.  
He has disagreed with the effective date established for service 
connection.  The necessary information to complete his application 
for an earlier effective date is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to provide 
certain notices when in receipt of a complete or substantially 
complete application.  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  The Secretary is to advise 
the claimant of the information and evidence that is to be 
provided by the claimant and that which is to be provided by the 
Secretary.  38 U.S.C.A. § 5103(a) (West 2002).  In those cases 
where notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is not 
received within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 
C.F.R. § 3.159(b), details the procedures by which VA will carry 
out its duty to assist by way of providing notice.

The RO initially wrote to the veteran regarding the issue of 
service connection for PTSD in January 2002.  The veteran was 
informed that his prior claims for service connection were denied 
and that new and material evidence to reopen his claim was 
required.  The veteran was given detailed information on the type 
of evidence/information required to reopen his claim and establish 
service connection.  He was also informed of what VA would do to 
assist him and what actions the veteran should take to support his 
claim.

The veteran responded in April 2002 with a detailed stressor 
statement and argument for why service connection was warranted.  
He also submitted additional medical evidence.

The RO granted service connection for PTSD in August 2002.  The 
veteran submitted his notice of disagreement with the effective 
date established in September 2002.  He presented additional 
argument in support of his contention that he satisfied the 
criteria for application of a liberalized benefit from the 
inclusion of PTSD as part of the diagnostic criteria to rate 
mental disorders.  

The RO issued a statement of the case to the veteran in April 2003 
wherein the veteran was informed that the proper effective date in 
his case was the date his claim was reopened and that this was the 
earliest effective date authorized under the law.  He was further 
informed as to why his argument for an earlier effective date 
under a liberalized benefit failed.  The veteran submitted his 
substantive appeal in April 2003.  He again restated his argument 
for an earlier effective date based on a liberalized benefit.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot find 
any absence of notice in this case.  The Board finds that no 
additional notice is required under the provisions of 38 U.S.C.A. 
§ 5103 as enacted by the VCAA and 38 C.F.R. § 3.159(b).  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also 
VAOPGCPREC 8-2003.  

The duty to assist claimants under the VCAA is codified under 38 
U.S.C.A. § 5103A (West 2002) and established by regulation at 38 
C.F.R. § 3.159(c)-(e).  This section of the VCAA and regulation 
sets forth several duties for the Secretary in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by VA or 
the veteran.  The veteran submitted private medical records on his 
own.  He did not identify any other source of medical records that 
would support his contentions.  He was afforded a VA examination 
that provided probative evidence that was considered in granting 
his claim for service connection.

The veteran has not alleged that there is any outstanding evidence 
that would support his contentions.  Rather, he argues a point of 
law that he feels entitles him to an earlier effective date.  The 
Board is not aware of any outstanding evidence.  Therefore, the 
Board finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e) (2003).


ORDER

An effective date of April 4, 2001, for the award of service 
connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



